UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


                                                      )
GLENNA LEWIS, as Personal Representative              )
of the Estate of Mark Anthony Harris,                 )
                                                      )
                      Plaintiff,                      )
                                                      )
                 v.                                   ) Civil Action No. 07-1663 (ESH)
                                                      )
DISTRICT OF COLUMBIA, et al.,                         )
                                                      )
                      Defendants.                     )
                                                      )



                                      MEMORANDUM OPINION

          Defendant District of Columbia has filed a Motion for Partial Summary Judgment as to

Counts I and III of plaintiff’s complaint. Count I, alleging violations by the District of the due

process clause of the Fifth and Fourteenth Amendments and 42 U.S.C. § 1983, is plaintiff’s only

federal claim. In her opposition, plaintiff concedes the District’s motion as to Count I, expressly

stating that she “shall not be pursuing her constitutional tort claim under Count I of her complaint.”

(Opp’n at 1.) Accordingly, the Court will grant as conceded the District’s motion with respect to

Count I and will decline to exercise supplemental jurisdiction over plaintiff’s remaining state law

claims.

          When the federal-law claims on which the court’s original jurisdiction is based have been

dismissed, the court has discretion in deciding whether to exercise supplemental jurisdiction over

the remaining state-law claims. See 28 U.S.C. § 1367(c)(3); Edmondson & Gallagher v. Alban

Towers Tenants Ass’n, 48 F.3d 1260, 1265-66 (D.C. Cir. 1995). In making this determination, the

court balances the traditional “values of judicial economy, convenience, fairness, and comity.”
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). However, “in the usual case in which

all federal-law claims are dismissed before trial, the balance of factors . . . will point toward

declining to exercise jurisdiction over the remaining state-law claims.” Id. at 350 n.7; see also

United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“Needless decisions of state law should

be avoided both as a matter of comity and to promote justice between the parties, by procuring for

them a surer-footed reading of applicable law. Certainly, if the federal claims are dismissed before

trial, . . . the state claims should be dismissed as well.”). This action is clearly the “usual case,” and

in light of the dismissal of plaintiff’s federal claim against the District, the Court sees no reason to

retain jurisdiction over the remaining claims.

       Accordingly, the Court will grant in part and deny in part the District’s motion for partial

summary judgment and will dismiss Count I of the complaint with prejudice and the remaining

counts without prejudice. A separate Order accompanies this Memorandum Opinion.



                                                           /s/
                                               ELLEN SEGAL HUVELLE
                                               United States District Judge
Date: May 28, 2009